 In the Matter Of SAXON STEEL SERVICE, INC.andINTERNATIONALBROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICA, LOCAL 456, AFLandINTERNATIONAL ASSO-CIATION OF BRIDGE, STRUCTURAL AND ORNAMENTAL IRON WORKERS,LOCAL 455, AFLCase No. O-RM-18.Decided May 11, 1948DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The labor organizations named in the Direction of Election claimto represent employees of the Employer.3.A question of representation exists concerning the representa-tion of employees of the Employer, within the meaning of Section 9(c) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act:All production and maintenance employees at the Employer's plantat Yonkers, New York, including mechanics and laborers, and exclud-ing office employees, chauffeurs, and supervisors as defined by theAct.5.The determination of representatives.During the fall of 1947, the Employer was engaged in storing andshipping steel under a contract with a company known as Steel and*Houston,Reynolds,andGray.77 N. L. R. B., No. 90.525 526DECISIONSOF NATIONALLABOR RELATIONS BOARDAlloys, Inc.Under that contract, the Employer furnished an out-side caterpillar crane and inside overhead crane, with an operator foreach.On October 31,1947, the outside crane became defective, and theemployee who had operated it was laid off.A few days later, uponthe Employer's refusal to sign a contract with Local 456 or to putthe laid-off employee'to work on the inside crane, Local 456, formeda picket line around the plant.An employee who had been workingas a laborer in the Employer's plant thereupon joined the laid-offemployee on the picket line, and the operator of the inside crane quithis employment for reasons not appearing in the record.In the meantime, the Employer cancelled its contract with Steel andAlloys, Inc., and early in December 1947, began fabricating steel.TheEmployer hired a welder-mechanic, a burner mechanic, and a laborerto assist the mechanics in steel fabrication.These three employees arecurrently on the Employer's pay roll.The only issue is whether the employees presently working, or thosepreviously employed and now on strike, or both, are eligible to vote.Section 9 (c) (3) of the Act, as amended, now provides that "Em-ployees on strike who are not entitled to reinstatement shall not beeligible to vote."However, we cannot accurately determine at thisstage in the proceeding which of the striking employees have beenvalidly replaced and which are still entitled to reinstatement.Wehave previously held that it is advisable in such circumstances to havean election forthwith, to use a current pay roll, and to permit affectedpersons to vote under challenge with the proviso that their ballots shallnot be counted unless the results of the election make it necessary to doso.,Accordingly, we shall direct an immediate election, permitting allemployees to participate who were employed during the pay-rollperiod immediately preceding the date of this Direction.All personshired since November 5, 1947, the date of the strike, and all strikersshall be deemed presumptively eligible to vote, subject to challenge .2The challenged ballots shall not be counted unless they-affect-the resultsof the election, in which event, the question as to which of these ballotsshall be opened and counted will await a further investigation concern-ing the employment status of the affected individuals.1Matter of The Pipe Machinery Company,76 NL R B. 247.2Nothing in this Direction should be construed as indicating that the Board has prejudgedI. any respect any of the questions which may be drawn into issue by a challenge to theeligibility of certain voters, including such questions as whether (1) a new employee is apermanent replacement,(2) a striking employee has been validly replaced,or (3) anyemployee's position no longer exists by reason of its permanent discontinuance for economicreasons.Matter of The Pipe Machinery Company,76 N L.It.B. 247. SAXON STEEL SERVICE, INC.DIRECTION OF ELECTION527As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, and to our deter-mination in paragraph numbered 5, above, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation or tem-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether they desireto be represented, for purposes of collective bargaining, by Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 456, AFL, or by International Associationof Bridge, Structural and Ornamental Iron Workers, Local 455, AFL,or by neither.